*546
ORDER

PER CURIAM.
AND NOW, this 8th day of October, 2008, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. The issue, rephrased for clarity, is:
Whether the Commonwealth Court committed an error of law when it affirmed the denial [of] First Union’s amended motion for judgment on the pleadings, where, in a matter of first impression interpreting the plain language of the Disposition of Abandoned and Unclaimed Property Act, Delaware County cannot possibly prove any damages because the Act mandates that Delaware County escheat both principal and all interest on any unclaimed bond funds to the Commonwealth [?]